                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  STRIKE 3 HOLDINGS, LLC,
       Plaintiff,                                             No. 3:19-cv-777 (SRU)

          v.

  JOHN DOE, subscriber assigned IP address
  70.172.200.253,
         Defendant.

                    ORDER REGARDING LEAVE TO SERVE
          THIRD PARTY SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

       Plaintiff, Strike 3 Holdings, LLC, alleges that defendant John Doe, identified only by his

IP address, committed copyright infringement by distributing plaintiff’s adult films using

BitTorrent, a peer-to-peer file distribution network. Doc. #1. Plaintiff moved pursuant to Fed.

R. Civ. P. 26(d)(1) for leave to serve a third-party subpoena on defendant’s internet service

provider (“ISP”) for the limited purpose of discovering defendant’s identity; only with

defendant’s identity will plaintiff be able to serve defendant with process and proceed with the

case. Doc. #3. For substantially the reasons set forth in plaintiff’s motion and supporting

documents, I am granting the motion, having concluded that plaintiff has established good cause

for entry of this order. I write to clarify the scope and limitations of my order.

       Many courts have expressed concern that, given the nature of the films allegedly

distributed by defendants, defendants may feel coerced to settle these suits merely to prevent

public disclosure of defendants’ identifying information. See, e.g., Malibu Media, LLC v. Doe,

2015 WL 4092417 (S.D.N.Y. July 6, 2015); Malibu Media, LLC v. Doe, 2015 WL 1780965

(S.D.N.Y. Apr. 10, 2015); Malibu Media, LLC v. Doe, 2015 WL 4923114 (S.D.N.Y. Aug. 18,
2015). I share those concerns. This order is therefore subject to the following conditions and

limitations:

       1. Plaintiff may subpoena defendant’s ISP only to obtain defendant’s name and address,
          but not defendant’s e-mail addresses or telephone numbers. Plaintiff may only use
          defendant’s name and address, if obtained by defendant’s ISP, for the purposes of this
          litigation; plaintiff is ordered not to disclose defendant’s name or address, or any
          other identifying information other than defendant’s ISP number, that plaintiff may
          subsequently learn. Plaintiff shall not threaten to disclose any of defendant’s
          identifying information. Defendant will be permitted to litigate this case
          anonymously unless and until this Court orders otherwise and only after defendant
          has had an opportunity to challenge the disclosure. Therefore, plaintiff is ordered not
          to publicly file any of defendant’s identifying information and to file all documents
          containing defendant’s identifying information under seal.

       2. Plaintiff may immediately serve a Rule 45 subpoena on defendant’s ISP to obtain
          defendant’s name and current and permanent address. Plaintiff shall serve
          defendant’s ISP with a copy of the complaint, this Order, and the subpoena.

       3. After having been served with the subpoena, the ISP will delay producing to plaintiff
          the subpoenaed information until after it has provided defendant John Doe with:

               a. Notice that this suit has been filed naming defendant as the one who allegedly
                  downloaded copyright protected works;

               b. A copy of the subpoena, the complaint filed in this lawsuit, and this Order;
                  and

               c. Notice that the ISP will comply with the subpoena and produce to plaintiff the
                  information sought in the subpoena unless, within 60 days of service of the
                  subpoena on defendant by the ISP, defendant files a motion to quash the
                  subpoena or for other appropriate relief in this Court. If a timely motion to
                  quash is filed, the ISP shall not produce the subpoenaed information until the
                  Court acts on the motion.

       4. Defendant’s ISP will have 60 days from the date of service of the Rule 45 subpoena
          upon it to serve defendant John Doe with a copy of the complaint, this Order, and the
          subpoena. The ISP may serve defendant John Doe using any reasonable means,
          including written notice sent to his or her last known address, transmitted either by


                                                2
          first class mail or via overnight service.

       5. Defendant John Doe shall have 60 days from the date of service of the Rule 45
          subpoena and this Order upon him to file any motions with this Court contesting the
          subpoena (including a motion to quash or modify the subpoena), as well as any
          request to litigate the subpoena anonymously. The ISP may not turn over the
          identifying information of defendant to plaintiff before the expiration of that 60-day
          period. Additionally, if defendant or the ISP files a motion to quash or modify the
          subpoena, or a request to litigate the subpoena anonymously, the ISP may not turn
          over any information to plaintiff until the issues have been addressed and the Court
          issues an order instructing the ISP to resume turning over the requested discovery.

       6. Defendant’s ISP shall preserve any subpoenaed information pending the resolution of
          any timely filed motion to quash.

       7. Defendant’s ISP shall confer with plaintiff and shall not assess any charge in advance
          of providing the information requested in the subpoena. If defendant’s ISP receives a
          subpoena and elects to charge for the costs of production, it shall provide a billing
          summary and cost report to plaintiff.

       8. Any information ultimately disclosed to plaintiff in response to a Rule 45 subpoena
          may be used by plaintiff solely for the purpose of protecting plaintiff’s rights as set
          forth in its complaint.

       So ordered.

Dated at Bridgeport, Connecticut, this 24th day of September 2019.


                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                 3
